                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION


JAMES STROUSE,

                      Plaintiff,

v.                                                       Case No. 5:19-cv-211-Oc-39PRL

WARDEN, FCC COLEMAN - USP II,

                Defendant.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE
       Plaintiff, a federal inmate, initiated this case by filing a pro se Writ of Mandamus

(Doc. 1), in which he asserts he has been denied access to an operable typewriter and

denied adequate time to prepare his legal documents. Plaintiff filed a second Writ of

Mandamus, which this Court received on May 23, 2019 (Doc. 3). In the second writ,

Plaintiff asserts he has been denied due process related to his lock-up in confinement

and has been denied adequate cleaning supplies. In both writs, Plaintiff asserts prison

officials refuse to file and process his grievances, frustrating his ability to exhaust his

administrative remedies. As relief, Plaintiff seeks an order directing the institution to

satisfy its obligations to him as stated in his writs.

       A federal court may issue a mandamus order “to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C.

§ 1361. However, mandamus is an extraordinary remedy controlled by equitable

principles. See Cash v. Barnhart, 327 F.3d 1252, 1257 (11th Cir. 2003). A plaintiff seeking

mandamus relief must demonstrate (1) he has a clear right to the relief he seeks, (2) the

defendant owes him a clear duty, and (3) he has no adequate remedy, meaning he “has
exhausted all other avenues of relief.” Id. at 1258. A writ of mandamus is only appropriate

in cases where “both the right to relief and the duty to act are clear.” Davis v. United

States, 558 F. App’x 898, 901 (11th Cir. 2014). A plaintiff should not pursue mandamus

relief as a means of adjudicating a legal right; rather, “the purpose of the writ is . . . to

enforce a right [that] has already been established.” Id. (quoting United States v. Nordbye,

75 F.2d 744, 746 (8th Cir. 1935)).

          Plaintiff has not demonstrated he is entitled to mandamus relief. He has not

    shown a clear duty, and he has an adequate remedy: he may initiate a civil rights

    complaint after he exhausts his available administrative remedies.1

          Accordingly, it is

          ORDERED:

         1.     Plaintiff’s requests for mandamus relief (Docs. 1, 3) are DENIED.

         2.     This case is DISMISSED without prejudice.

         3.     The Clerk is directed to enter judgment, terminate any pending motions,

and close the case.

         4.     The Clerk shall send Plaintiff a civil rights complaint form. If Plaintiff

chooses to file a case, he may do so on the enclosed form. He should not put this case

number on the form, because the Clerk will assign a new case number upon receipt.




1Given Plaintiff’s assertions that his efforts to file grievances have been frustrated, the
Court notes that “[t]he PLRA requires prisoners who wish to challenge some aspect of
prison life to exhaust all available administrative remedies before resorting to the courts.”
Abram v. Leu, 759 F. App’x 856, 859 (11th Cir. 2019) (emphasis added); see 42 U.S.C.
§ 1997e(a). However, the Court expresses no opinion as to the availability of Plaintiff’s
administrative remedies for purposes of the PLRA.
                                              2
     DONE AND ORDERED at Jacksonville, Florida, this 24th day of May, 2019.




Jax-6
c:
James Strouse




                                      3
